DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed on March 15, 2021, with respect to unpatentability over the prior art combination of North et al. and Cherian et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1-14 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a power generation system as recited by independent claim 1, comprising: 
a plurality of power generation devices installed at separate places; 
at least one power receiving facility; 
a power transmission network; and 
a power supply controller; 
wherein the power supply controller is configured to control power supply from each of the power generation devices to each power receiving facility such that: 
when the target power of the one power receiving facility exceeds the suppliable power supplied from the one of the power generation devices, power from one or more of the other power generation devices is supplied to the one power receiving facility through the power transmission network in addition to the power from the one power generation device, so as to meet the target power of the one power receiving facility; 
wherein the power supply controller is configured to select, from among the power generation devices, a power generation device having a shortest power transmission distance to one power receiving facility as a power generation device to transmit power to the one power receiving facility. 
Dependent claims 2-14 are considered allowable due to their respective dependence on allowed independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        March 17, 2021